Citation Nr: 0627318	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-28 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Washington, D.C.


THE ISSUE

Eligibility for enrollment in the VA health care system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The appellant had Active Duty for Training (ADT) in the 
National Guard from May to August 1990.  He also had service 
in the Reserve from which he was honorably discharged in July 
1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2005, at which time it was 
remanded for further development.  Following the requested 
development, the Washington, D.C. VAMC returned the case to 
the Board for further appellate action.


FINDINGS OF FACT

1.  The appellant did not serve on active duty.  

2.  The appellant has not been granted service connection for 
any disability resulting from his service in the Reserve or 
National Guard.  


CONCLUSION OF LAW

The appellant does not meet the eligibility criteria for 
enrollment in the VA health care system.  38 U.S.C.A. 
§ 101(22), (23) (West 2002); 38 C.F.R. § 3.6(c), (d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to VA medical care.  However, 
after reviewing the claims file, the Board concludes that the 
appellant does not meet the criteria to be considered a 
veteran.  Thus, he is not eligible for medical care by or 
through VA.

In October 2005, the appellant had a hearing before the 
undersigned Acting Veterans Law Judge.  The appellant 
testified that during Reserve duty in June 1991, he had 
injured his back.  He noted that as he had gotten older, his 
back pain had increased in severity.  Therefore, he stated 
that he was seeking medical care from VA.  

The primary factor in determining basic eligibility to VA 
benefits is the claimant's status as a veteran.  M21-1 Manual 
Rewrite (MR), Part III, Subpart ii, Chapter 6 (change date, 
November 15, 2004).

A veteran is a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

Active service includes: 1) active duty; 2) any period of 
active duty for training (ACDUTRA) during which a person is 
disabled or dies from a disease or injury incurred or 
aggravated in line of duty; or, 3) any period of inactive 
duty training (INACDUTRA) during which a person is disabled 
or dies from an injury incurred or aggravated in line of 
duty, or is disabled or dies from a covered disease 
(myocardial infarction, cardiac arrest, or cerebrovascular 
accident) that occurred during such training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).

The term ACDUTRA means full-time duty in the Armed Forces 
performed by members of the Reserve Components or National 
Guard for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  The term INACDUTRA means duty in the 
Reserve or National Guard other than full-time duty, special 
additional duty, or training other than active duty training.  
See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

In this case, the evidence shows that the appellant's only 
service was in the National Guard and Reserve.  During that 
time, he did not serve on active duty.  Thus, the only avenue 
through which he could achieve status as a veteran is by 
establishing that a particular disease or injury was the 
result of his National Guard or Reserve service.  

In June 1991, the appellant injured his back while lifting 
boxes during ACDUTRA in the Reserve.  As a result he received 
a profile which set forth permanent restrictions in his 
physical activities.  

The following year, the appellant was discharged from the 
Reserves and filed an application for service connection for 
the residuals of his back injury.  In conjunction with that 
claim, he underwent a VA orthopedic examination.  However, 
the examiner found no evidence of back disability, let alone 
any residuals of the June 1991 injury.  Therefore, in August 
1992, the VA Regional Office in Roanoke, Virginia, denied the 
appellant's claim.  

The appellant was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1992).  The appellant has not sought to reopen 
that claim, nor has he otherwise established service 
connection for any disability.  

Inasmuch as the appellant does not have the requisite active 
duty and inasmuch as he has not sustained disability 
resulting from his service in the National Guard or Reserve, 
he cannot meet the criteria to be considered a veteran.  As 
such, he is not eligible for VA health care.  The law is 
dispositive of the issue; and, therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In arriving at this decision, the Board has considered its 
statutory duty to assist the appellant in the development of 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  However, where the law and not the facts are 
dispositive, no amount of development could change the 
outcome.  Accordingly, VA need not assist the appellant 
further in the development of his claim.

The Board has also considered the VAMC's actions with respect 
to the Board's November 2005 remand.  In accordance with the 
Board's instructions, the VAMC obtained the  appellant's 
claims file.  However, it did not comply with the Board's 
instruction to readjudicate the claim after acquisition of 
the file.  

At first blush, such an omission suggests less-than-full 
compliance with the instructions in the Board's remand.  
Generally, such an omission must be remedied.  Stegall v. 
West , 11 Vet. App. 268 (1998).  However, the Board may 
consider what, if any, prejudice has inured to the veteran as 
a result the omission.  Stegall at 271.  

In this case, since there is no competent evidence of record 
showing that the appellant is a veteran, there is absolutely 
no basis for a decision in his favor.  Thus, his claim is not 
frustrated by any failure of the VAMC to adhere to the 
Board's remand order.  Accordingly, the VAMC's failure to 
readjudicate the claim is no more than harmless error and 
cannot be considered prejudicial.


ORDER

Enrollment in the VA health care system is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


